Case 3:18-cv-00477-MMH-PDB Document 138 Filed 02/23/21 Page 1 of 3 PageID 1300




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

     MAXUM INDEMNITY COMPANY,

                       Plaintiff,
                                               Case No. 3:18-cv-477-MMH-PDB
     v.

     CHARLES SHAW and
     TERRANCE JONES,

                       Defendants.
                                           /

                                       ORDER

           THIS CAUSE is before the Court on the Report and Recommendation

     (Dkt. No. 137; Report) entered by the Honorable Patricia D. Barksdale, United

     States Magistrate Judge, on February 5, 2021. In the Report, Judge Barksdale

     recommends that Defendants’ Motion for Leave to File Motion to Dismiss for

     Fraud on the Court, Motion for Sanctions and Request to Take Judicial Notice

     (Dkt. No. 126) be denied; Maxum’s Motion for Joinder of Non-Party Fun Zone

     Entertainment, LLC (Dkt. No. 121) be denied; the Court find that Maxum failed

     to show cause why this Court should not dismiss this action without prejudice

     or continue a stay; the case be dismissed without prejudice; and the Clerk of

     Court be directed to close the file. See Report at 43. To date, no objections to

     the Report have been filed, and the time for doing so has passed.
Case 3:18-cv-00477-MMH-PDB Document 138 Filed 02/23/21 Page 2 of 3 PageID 1301




           The Court “may accept, reject, or modify, in whole or in part, the findings

     or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

     specific objections to findings of facts are filed, the district court is not required

     to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

     776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the district

     court must review legal conclusions de novo. See Cooper-Houston v. S. Ry. Co.,

     37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-

     29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

           Upon independent review of the file and for the reasons stated in the

     Magistrate Judge’s Report, the Court will accept and adopt the legal and factual

     conclusions recommended by the Magistrate Judge. Accordingly, it is hereby

           ORDERED:

           1. The Report and Recommendation (Dkt. No. 137) is ADOPTED as the

              opinion of the Court.

           2. Defendants’ Motion for Leave to File Motion to Dismiss for Fraud on

              the Court, Motion for Sanctions and Request to Take Judicial Notice

              (Dkt. No. 126) is DENIED.

           3. Maxum’s Motion for Joinder of Non-Party Fun Zone Entertainment,

              LLC (Dkt. No. 121) is DENIED.




                                               2
Case 3:18-cv-00477-MMH-PDB Document 138 Filed 02/23/21 Page 3 of 3 PageID 1302




           4. The Court finds that Maxum Indemnity Company has failed to show

              cause why the Court should not dismiss this action without prejudice

              or continue a stay.

           5. This case is DISMISSED without prejudice.

           6. The Clerk of the Court is directed to terminate any pending motions

              and close the file.

           DONE AND ORDERED at Jacksonville, Florida, this 22nd day of

     February, 2021.




     ja

     Copies to:

     Counsel of Record

     Charles Shaw
     P.O. Box 1352
     Lake City, FL 32056

     Terrance Jones
     596 Northeast Aberdeen Ave.
     Lake City, FL 32055




                                           3
